ORDER

Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant to Maryland Rule 16-772, it is this 16th day of December, 2014, in which it is stated that the Respondent violated Rules 1.15(a) and 8.4(c) and (d) of the Maryland Lawyers’ Rules of Professional Conduct, it is
ORDERED, by the Court of Appeals of Maryland, that Joseph Francis McBride is hereby, disbarred by consent, effective immediately, from the further practice of law in the State of Maryland; and it is further
ORDERED, that the Clerk of this Court shall strike the name of Joseph Francis McBride from the register of attorneys, and pursuant to Maryland Rule 16-772(d) shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.